Citation Nr: 1218997	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  11-12 228	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION


Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD


Michelle M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

In his July 2010 Notice of Disagreement (NOD), the Veteran requested a hearing with a Decision Review Officer.  However, his representative withdrew that request on his behalf in January 2011.  Additionally, the Board notes that the Veteran filed his July 2010 NOD with the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  As the RO granted service connection for tinnitus in an April 2011 rating decision, the Board finds that issue is no longer in appellate status.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. Bilateral hearing loss did not manifest in service, or within one year thereafter, and has not been shown to be causally or etiologically related to military service, and may not be presumed to be causally or etiologically related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp.  2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Board finds that all notification requirements have been met.  The RO provided the Veteran with notice in March 2009 prior to the initial decision in August 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.

Moreover, VA has met the requirements with respect to the content of the notice in this case.  The RO informed the Veteran in the notice letter about the information and evidence that were necessary to substantiate his claim for service connection. Specifically, the March 2009 letter stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and that there is a relationship between his current disability and an injury, disease, or event in military service. 

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  The letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim. 

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The March 2009 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letter also requested that the Veteran complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency. 

Finally, the March 2009 letter notified the Veteran regarding the assignment of disability ratings and effective dates.  Dingess/Hartman, 19 Vet. App. at 488.  Therefore, the Board finds that the March 2009 letter satisfied all notice requirements. 

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records (STRs) as well as all identified VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.

The Veteran was afforded VA examinations in July 2009 and March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the July 2009 and March 2011 VA opinions are adequate for adjudication of the claim on appeal.  Both opinions were predicated on a full reading of the Veteran's claims file and consideration of the Veteran's statements.  Furthermore, the examiners provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. at 309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).
Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran contends that he has hearing loss as the result of exposure to loud noises while serving in Vietnam.  In his January 2011 written statement, the Veteran described that his in-service duties as a postal clerk involved daily helicopter flights without the use of hearing protection.  On VA examination in 
July 2009, the Veteran reported in-service exposure to helicopter engine noise and the firing of .60 caliber machine guns.  The Veteran also reported that subsequent to leaving service, he primarily worked in the retail business and therefore had no further exposure to loud noises.  

The Board observes that the Veteran's STRs are absent of complaints or audiometric evidence of hearing loss for VA purposes.  On the February 1968 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0 
0 
-
0 
LEFT
5 
0 
0 
-
0 

On the February 1971 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

As a result, the Board finds that hearing loss was not shown or reported during his active service.  See Hensley v. Brown, 5 Vet. App. at 157 (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels).

However, the Board concedes exposure to acoustic trauma as the Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno, 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the RO has already conceded such exposure when granting tinnitus in an April 2011 rating decision.  Accordingly, the Board finds that the Veteran has established an in-service event for the purpose of service connection.

Additionally, the July 2009 and March 2011 VA examinations demonstrate that the Veteran is diagnosed with hearing loss that meets VA's criteria for consideration as a disability.  See 38 C.F.R. § 3.385.  As such, the Board finds that the Veteran has demonstrated a current disability for the purpose of service connection.

With evidence of a current disability and an in-service event, the remaining element required to establish service connection is a nexus between the current disability and the in-service event.  In this respect, after reviewing the claims file and examining the Veteran, the 2009 VA examiner opined that the Veteran's claims file did not support the claim of noise-induced hearing loss due to service.  The 2009 examiner noted that the Veteran's separation examination showed hearing within normal limits and that his current evaluation, 38 years after service, showed only a gradually sloping mild to severe hearing loss.  As a result, the 2009 examiner opined that the Veteran's hearing loss was less likely as not due to military noise exposure, but more likely than not impacted by presbycusis, or some other etiology.

Similarly, a March 2011 VA examiner found that it was less likely as not that the Veteran's current bilateral hearing loss was caused by or a result of military noise exposure.  In her analysis, the 2011 examiner noted the shift of 5 decibels to 10 decibels as indicated on the Veteran's enlistment and separation exams but stated that the Veterans Benefits Administration (VBA) considers any change of 15 decibels or more as the threshold for demonstrating a decrease in hearing acuity.  In support of her opinion, the 2011 examiner also pointed to a 2005 Institute of Medicine study on Military and Noise Exposure, which stated that there was no scientific evidence to support the delayed onset of noise-induced hearing loss.  Consequently, the 2011 examiner found that the evidence of record did not support a nexus between the Veteran's current bilateral hearing loss and his in-service noise exposure.

First, the Board notes that service connection for bilateral hearing loss cannot be granted on a presumptive basis because sensorineural hearing loss was not diagnosed until many years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, although VA concedes the Veteran's exposure to loud noises in service, the Board finds it probative that the first showing of hearing loss that meets the provisions of 38 C.F.R. § 3.385 was not until July 2009, approximately 38 years after the Veteran's separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the Board notes that the Veteran has not provided a time frame for when he first began experiencing a subjective decrease in his hearing acuity.  In comparison, the record reveals that the Veteran has reported that he first experienced tinnitus symptoms while in service.  As a result, the Board finds the Veteran's lack of specificity regarding the onset of his hearing loss is persuasive evidence against a nexus between his current disability and his in-service noise exposure.

Most notably, the two audiological opinions of record do not support a nexus between the Veteran's current hearing loss and his in-service noise exposure.  Considered together, the Board finds the VA opinions highly probative.  Both opinions were based on a thorough review of the Veteran's claims file, cited his in-service and post-service noise exposure, and referenced his audiometric testing during service.  Further, the Board affords significant probative value to the 2011 examiner's opinion as it was supported by the evidence of record, VBA procedure, and outside medical studies.  Accordingly, the Board finds that in the aggregate, the two VA opinions carry significant persuasive value with regard to the requisite  nexus for the purpose of service connection.

In conclusion, although the Veteran might sincerely believe that the noise exposure incurred in service is related to his current bilateral hearing loss, he, as a layperson, is not qualified to render a medical opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this respect, the most persuasive evidence does not indicate a nexus between his in-service noise exposure and his current disability.  Additionally, the evidence does not support service connection on a presumptive basis because there is no competent evidence showing that the Veteran's bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection must be denied.  
38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


